Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,3-8,12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20100225839) in view of Cheng et al (US 20160252793)
Regarding Claim 1
Kim et al discloses (Fig. 5 and Fig. 6) a dual-gate array substrate, comprising: a plurality of gate lines (121,122) arranged in a first direction (horizontal), each of the gate lines (121,122) being extended (the part of 122 and 121 going vertically where 154-1 and154-3 are pointing to) in a second direction that is perpendicular to the first direction; a plurality of primary signal lines (171-1) and secondary signal lines (171-2) arranged alternately in the second direction and wherein the secondary signal lines (171-2 are connected (connected through where 154-2 is pointing to) to the common electrodes (191-2); wherein the common electrode (191-2) does not overlap orthographic projections of two pixel electrodes (191-1) adjacent to the corresponding one of the primary signal lines, on the dual-gate array substrate, and wherein a line width of each of the secondary signal lines (171-2) is not greater than a line width of each of the primary signal lines (171-1).
Kim et al does not disclose wherein an orthographic projection of one of the main electrodes on the dual-gate array substrate at least covers a corresponding one of the primary signal lines.
Cheng et al discloses [0074] the common electrode 700 may completely cover the data lines 300 and/or gate lines 200 around it, so as to simultaneously shield the interference on the voltage across the pixel electrode 400 due to a voltage change of the data line 300 and/or gate line 200, thereby to further improve the display quality.

Regarding Claim 3
Kim et al discloses (Fig. 5 and Fig. 6) wherein the main electrodes (including the one vertical part where 191-2 is pointing to) of the common electrodes (191-2) are disposed in an extension (where 171-1 extends horizontally where 173-1 is pointing to) direction of the primary signal lines (171-1), disclose the branching electrodes all the parts separated by slits and going vertically except where 191-2 is pointing to are disposed to be parallel (all the other 191-2 are parallel to the part where 191-2 is pointing to) to the main electrodes a pattern of the common electrodes (191-2) formed by any adjacent two of the main electrodes (including the one vertical part where 191-2 is pointing to) and the secondary electrodes (any connection electrodes 175-2) between the two of the main electrodes (192-2 and 192-1) corresponds to a corresponding one of the pixel units, wherein any adjacent two of the main electrodes (192-2 and 192-1) include a first main electrode (192-2) and a second main electrode (192-1), an orthographic projection of the first main electrode (193-2) on the array substrate does not overlap orthographic projections of the ones (examiner is interpreting this to be pixel electrodes) (191-1)  adjacent to the corresponding one of the primary signal lines (171-1), of the pixel electrodes (191-1) on the dual-gate array substrate; and an orthographic projection of the second main electrode (192-1), adjacent to the first main electrode (192-2), on the dual-gate array substrate and does not overlap orthographic projections of the ones (examiner is interpreting this to be pixel electrodes) (191-1)   adjacent to the corresponding one of the secondary signal lines (171-2), on the dual-gate array substrate.
Kim et al does not disclose the branching electrodes are disposed to be parallel to the main electrodes, an orthographic projection of the first main electrode on the array substrate covers an orthographic projection of a corresponding one of the primary signal line on the dual-gate array substrate, the dual-gate array substrate covers an orthographic projection of a corresponding one of the secondary signal lines.
Cheng et al discloses [0074] the common electrode 700 may completely cover the data lines 300 and/or gate lines 200 around it, so as to simultaneously shield the interference on the voltage across the pixel electrode 400 due to a voltage change of the data line 300 and/or gate line 200, thereby to further improve the display quality.
It would have been obvious to one of ordinary skill in the art to modify Kim et al to include Cheng et al’s common electrode overlapping the data line motivated by the desire to further improve the display quality [0074].
Regarding Claim 4,
In addition to Kim et al and Cheng et al, Kim et al discloses (Fig. 5 and Fig. 6) wherein the orthographic projection of the second main electrode (where 192-1 is pointing to the part going horizontal including the one vertical part where 191-1 is pointing to in the pixel unit to the right of 171-2), adjacent to the first main electrode (192-2), on the dual-gate array substrate coincides with the orthographic projection of the corresponding one of the secondary signal lines (171-2) on the dual-gate array substrate.
Regarding Claim 5
(examiner is interpreting this to be pixel electrodes) (191-1), adjacent to the primary signal lines (171-1), of the pixel electrodes (191-1) on the dual-gate array substrate; and viewed in a direction orthogonal to the dual-gate array substrate, no main electrode )where 192-2 is pointing to and including the one vertical part where 191-2 is pointing to) is provided over the secondary signal lines (171-2).
Kim et al does not disclose wherein orthographic projections of the main electrodes on the array substrate cover orthographic projections of the primary signal lines on the dual-gate array substrate respectively,
Cheng et al discloses [0074] the common electrode 700 may completely cover the data lines 300 and/or gate lines 200 around it, so as to simultaneously shield the interference on the voltage across the pixel electrode 400 due to a voltage change of the data line 300 and/or gate line 200, thereby to further improve the display quality.

Regarding Claim 6,
Kim et al discloses (Fig. 5 and Fig. 6) wherein the main electrodes (192-2 is pointing to and including the one vertical part where 191-2 is pointing to) of the common electrodes (191-2) are disposed in an extension direction of the primary signal lines (171-1) respectively, the branching electrodes (slits In 191-2 except the vertical part where 191-2 is pointing to) are disposed in a direction across the primary signal lines (171-1), and a pattern of the common electrodes (191-2) formed by any adjacent two of the main electrodes (192-2 is pointing to and including the one vertical part where 191-2 is pointing to) and the branching electrodes (slits In 191-2 except the vertical part where 191-2 is pointing to) between the two main electrodes (192-2 and 192-1) corresponds to adjacent two of the pixel units; and wherein orthographic projections do not overlap orthographic projections of the ones (examiner is interpreting this to be pixel electrodes) (191-1), adjacent the primary signal line (171-1), of the pixel electrodes (191-1) on the dual-gate array substrate; and a pattern of the branching electrodes (slits In 191-2 except the vertical part where 191-2 is pointing to)  at a boundary between adjacent two of the adjacent pixel units is continuous.
Kim et al does not disclose wherein orthographic projections of adjacent two of the main electrodes on the dual-gate array substrate at least cover the primary signal lines.
Cheng et al discloses [0074] the common electrode 700 may completely cover the data lines 300 and/or gate lines 200 around it, so as to simultaneously shield the interference on the 
It would have been obvious to one of ordinary skill in the art to modify Kim et al to include Cheng et al’s common electrode overlapping the data line motivated by the desire to further improve the display quality [0074].
Regarding Claim 7,
In addition to Kim et al and Cheng et al, Kim et al discloses [00858] wherein, the secondary signal lines (601) are made of metal or transparent oxide.
Regarding Claim 8,
In addition to Kim et al and Cheng et al, Kim et al discloses the secondary signal lines (right most 300) are made of tin indium oxide [0067].
Regarding Claim 12,
In addition to Kim et al and Cheng et al, Kim et al discloses color film substrate [0071], wherein, the display device further comprises the dual-gate array substrate according to claim 1

Claim 9,10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20100225839) and of Cheng et al (US 20160252793) in view of Lim et al (US 20130021573)
Regarding Claim 9,
Kim et al and Cheng et al discloses everything as disclosed above.
Kim et al and Cheng et al does not disclose a photo spacer disposed at either side of each of the secondary signal lines and the photo spacer has two ends with different sizes; and wherein between each pair of the primary signal line and the secondary signal line and within a 
Lim et al discloses using a photo spacer [0052]
It would have been obvious to one of ordinary skill in the art to modify Kim et al and Cheng et al to include Lim et al’s photo spacer motivated by the desire to sustain a gap between the plates [0052].
Regarding Claim 10,
	In addition to Kim et al, Cheng et al and Lim et al, Lim et al discloses wherein the photo spacer has a frustoconical shape (Fig. 5).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20100225839) and of Cheng et al (US 20160252793) and of Lim et al (US 20130021573) in view of Huang et al (US 20110057898)
Regarding Claim 11,
Kim et al, Cheng et al and Lim et al discloses everything as disclosed above.
Kim et al, Cheng et al and Lim et al does not disclose a metal pad configured such that an end of the photo spacer with a greater size is disposed on a side surface of the metal pad facing away from the pixel electrode, wherein the metal pad and source and drain electrodes of the thin film transistor are different portions of a same metal film.
Huang et al discloses a metal pad configured such that an end of the photo spacer with a greater size is disposed on a side surface of the metal pad facing away from the pixel 
It would have been obvious to one of ordinary skill in the art to modify Kim et al, Cheng et al and Lim et al to include Huang et al’s metal pad at the end of the photo spacer motivated by the desire to have the photo spacer at a position designated by the external force is forced to lower down [0043].

Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20100225839) and of Cheng et al (US 20160252793) in view of Lim et al (US 20130021573)
Regarding Claim 13,
Kim et al and Cheng et al discloses everything as disclosed above.
Kim et al and Cheng et al does not disclose a black matrix is provided on the color film substrate, at a position corresponding to the secondary signal lines in the dual-gate array substrate, wherein an orthographic projection of the black matrix on the dual-gate array substrate coincides with an orthographic projection of the secondary signal lines on the dual-gate array substrate.
Lim et al discloses a black matrix [011] is provided on the color film substrate, at a position corresponding to the secondary signal lines in the dual-gate array substrate, wherein an orthographic projection of the black matrix on the dual-gate array substrate coincides with an orthographic projection of the secondary signal lines on the dual-gate array substrate.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY P CHIEN/             Primary Examiner, Art Unit 2871